Citation Nr: 0715289	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from July 
1979 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hypertension with 
medication.  In March 2007 the veteran testified at a 
videoconference hearing, at the RO, before the undersigned 
Acting Veterans Law Judge.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that hypertension is related 
to active military service or any incident therein, and 
hypertension was not manifested to a compensable degree 
during the first post-service year.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

By letters dated in May 2002 and January 2005, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The Board finds 
that the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The May 
2002 letter was issued prior to the initial adjudication of 
his claim, and the claim was readjudicated following the 
January 2005 letter.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board has considered 
whether a VA examination was required in this case under the 
duty to assist provisions codified at 38 U.S.C.A. § 5103A(d) 
and by regulation found at 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Factors 
to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered in this case.  
Here, the competent evidence of record does not suggest 
either that the veteran had hypertension during service or 
that his current hypertension might be associated with 
service.  Although the veteran may sincerely believe that he 
had hypertension in service, his lay testimony cannot 
constititue competent evidence as to the issue of whether or 
not he had hypertension in service.  As will be discussed in 
detail below, his service medical records not reveal any 
diagnosis nor do they show elevated blood pressure readings 
sufficient to establish a diagnosis as defined by the rating 
criteria.  See McLendon, 20 Vet. App. at 85-86; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  Thus, there is no 
requirement to obtain a VA medical examination in this case. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, the Board notes that the RO sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned, as required by the Dingess 
decision, supra.  Despite the error in timeliness as to this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). As the 
Board concludes below that the claim must be denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

II.  Factual Background

Service medical records show no complaint of, finding of, or 
treatment for hypertension or high blood pressure.  There 
were numerous blood pressure readings taken over the course 
of the veteran's 20 years of service, including in March 1981 
(108/64), June 1983 (112/5), March 1990 (140/70), March 1993 
(126/78), March 1995 (135/82), May 1997 (122/68), June 1998 
(121/70), and July 1999 (134/80).  On the veteran's 
retirement examination on March 14, 1999, he had a blood 
pressure reading of 131/83.  On March 29, 1999, the veteran 
had a blood pressure reading of 136/94.  On July 29, 1999, 
just two days prior to his retirement, the veteran had a 
blood pressure reading of 134/80.

VA treatment records show that in November 2000 the veteran 
was seen in the nurse practitioner screening clinic in order 
to establish a PCP at the Vista clinic.  It was noted that he 
was not being followed by a provider at that time, and that 
he was "last seen as active duty military".  His blood 
pressure reading was 122/73.  In March 2001, the veteran's 
list of problems included hypertension with no medication.  
At that time his blood pressure was 145/72.  In June 2001 he 
was started on medication for his hypertension.  At that time 
his blood pressure reading was 148/74.  Additional VA 
treatment records, dated through November 2004, show that the 
veteran continued to be seen for and take medication for his 
hypertension.

In March 2007, the veteran testified during a videoconference 
hearing at the RO that during service his high blood pressure 
was first discovered and that the doctor did not prescribe at 
that time, reportedly telling the veteran that if he started 
taking medications, he would have that to take them for life.  
He testified that in the years before he got out of service 
he was under stress and experiencing anxiety.  He claimed 
that after service he stayed away from medical treatment and 
also did not have any kind of medical coverage.  He testified 
that his treatment and medication for hypertension since 
service had been through VA.  

III.  Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service on or after 
January 1, 1947, and hypertension is manifested to a degree 
of 10 percent within one year after the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Note (1) for Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For the purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The veteran essentially contends that his hypertension had an 
onset during service, and claims he sought treatment for his 
hypertension in service.  Service medical records showed 
numerous blood pressure readings over the course of the 
veteran's 20 years of service.  Although service medical 
records show an elevated diastolic blood pressure reading of 
136/94 in March 1999, the veteran's blood pressure readings 
usually and at his July 1999 separation examination was 
within normal limits under the pertinent regulation.  
Although the veteran has reported being told during service 
that he had hypertension, his service medical records do not 
reveal any diagnosis of hypertension made during service, or 
any evidence of elevated blood pressure readings taken two or 
more times on at least three different days that could meet 
the criteria for a diagnosis under VA's rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1; see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

As for post-service, it was not until March 2001 where it was 
noted in a VA treatment record that the veteran's problems 
included hypertension, but he was not on medication.  A June 
2001 record reveals that he was diagnosed with hypertension 
and taking medication for it.  These VA treatment records 
also showed that in November 2000, the veteran was seen to 
establish a PCP, and that he was not seeing any provider at 
that time and was last seen as active duty military.  Thus, 
there are no records associated with the claims file (or that 
might be missing) which might show post-service treatment for 
hypertension, until 2001, nearly two years after the 
veteran's separation from service.  

While the veteran clearly has hypertension currently and has 
been prescribed medication therefore, what is missing in this 
case is competent medical evidence linking the veteran's 
current hypertension to service.  In that regard, the Board 
notes that currently there is no medical evidence of record 
that relates the veteran's hypertension to his period of 
service.  The Board recognizes that the veteran believes that 
his hypertension had an onset in service and notes that the 
veteran's sincerity is not in question.  However, while he is 
certainly capable of providing evidence of observable 
symptomatology during and after service, he is a layperson, 
and as such is not competent to give an opinion on matters 
requiring medical knowledge, such as the diagnosis of 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992). 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Although the Board is sympathetic to the veteran's claim, 
there is no competent evidence showing an onset of 
hypertension in service, no competent evidence of 
hypertension during the applicable presumptive period, and no 
competent evidence of a nexus between hypertension and 
service.  Although the veteran has reported being told that 
he has hypertension in service, his service medical records 
do not reflect such a diagnosis or supporting blood pressure 
readings, and the first diagnosis does not appear in his 
medical records until one year following his separation from 
service.  

As such, the Board finds that the preponderance of the 
evidence is against his claim.  In reaching a decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but the evidence is not of such approximate 
balance as to warrant its application.  As the evidence 
preponderates against the claim for service connection for 
hypertension, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


